MATTHEWS, Justice,
dissenting.
There is nothing inherently unreliable about the use of a sealed verdict. The verdict is reached and recorded before the jury separates. With respect to the interests of the parties, the only difference between a sealed verdict and present practice is the right to poll the jury just after the verdict is reached rather than on the next business day. Whether a juror is more or less apt to voice his misgivings about the result reached after a delay is entirely debatable. In this case the jurors were polled and unanimously affirmed the verdict. There has been no suggestion of any improper conduct by any of them. In Love v. State, 457 P.2d 622 (Alaska 1969) we articulated a standard of harmless error. Applying that standard to this situation, I am able to say with fair assurance that the court’s error did not appreciably affect the jury’s verdict. I would, therefore, affirm.
One reason the majority reverses this conviction is to insure future compliance with Criminal Rule 31 by our trial bench. I question whether the remedy of reversal is necessary to accomplish this goal. If the court is persuaded that the trial judge intentionally violated, the Rule, it would be appropriate to refer the matter to the Judicial Qualifications Commission for appropriate action.1 Of course, it will be somewhat inconvenient to impanel the Commission on a relatively unimportant matter such as this. However, that inconvenience is not greater than the detriment associated with the retrial of defendant and the Commission proceedings at least focus on the problem in the case, judicial misconduct, while the retrial of the defendant does not.

. See AS 22.30.